DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-21 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “determining a mechanical stiffness of the first flight control surface as defined by a ratio of ∆F/∆X as the first flight control surface is displaced, where ∆F is a difference in force F applied to at least two different positions X1 and X2 of the first flight control surface at times T1 and T2, and ∆X is a difference in position X2-X1; and achieving full contact between the first trailing edge and the second leading edge when a known full contact mechanical stiffness is reached” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “determining a mechanical stiffness of the first flight control surface as defined by a ratio of ∆F/∆X as the first flight control surface is displaced, where ∆F is a difference in 1805200495-338US force F applied to at least two different positions X1 and X2 of the first flight control surface at times T1 and T2, and ∆X is a difference in position X2-XI; and achieving full contact between the first trailing edge and the second leading edge when a known full contact mechanical stiffness is reached” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 21, 
The prior art does not disclose or suggest the claimed “determining a mechanical stiffness of the first flight control surface as defined by a ratio of ∆F/∆X as the first flight control surface is displaced, where ∆F is a difference in force F applied to at least two different positions X1 and X2 of the first flight control surface at times T1 and T2, and ∆X is a difference in position X2-XI; and communicating to the actuator that full contact between the contact surface and the first trailing edge is achieved when a known full contact mechanical stiffness is reached” in combination with the remaining claim elements as set forth in claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Balzer et al. (US Patent No. 9,688,384 B1) discloses an aircraft and method, a wing, a 1st flight control surface/spoiler, a 2nd flight control surface/flap, a 1st & 2nd leading edge, a 1st & 2nd trailing edge, a contact surface between the 2nd leading and trailing edges, a controller, an actuator, a non-transitory storage medium, the 1st flight control surface movable to contact and seal the 1st trailing edge with the contact surface, and a wear pad and a rub block to make contact and reduce contact load between the spoiler and flap.  
The references Parker (Pub No. US 2012/0292452 A1), Lam et al. (US Patent No. 6,554,229 B1), Gouge (GB Patent No. 560,996), Kordel et al. (Pub No. US 2019/0176962 A1), & Tsai et al. (Pub No. US 2019/0359314 A1) each disclose an aircraft and method, a wing, a 1st flight control surface, a 2nd flight control surface, a 1st & 2nd leading edge, a 1st & 2nd trailing edge, a contact surface between the 2nd leading and trailing edges, a controller, an actuator, a non-transitory storage medium, and the 1st flight control surface movable to contact and seal the 1st trailing edge with the contact surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647